Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The recitation of a launder channel cover comprising a mounting section on the channel wall with a hinge and having an angled resting structure or a locking post for a hole in the cover panel on the mounting section to support the cover panel in an open position patentably distinguishes over the prior art of record. Close prior art is exemplified by the 5,670,045 Schaller patent, which discloses a pin on a mounting flange of the clarifier wall to retain the cover in place closed. Other prior art lander channel covers are exemplified by Anderson, Roley, Morgan, Kettenbach (DE 42 26 709) and the various Schaller references cited. Janssen discloses a launder cover of interest, but is not prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778